SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 18, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS’ MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON SEPTEMBER 17, 2015, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 1. Date: September 17, 2015. 2. Time: 2:30 p.m. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo – SP 4. Attendance: Benjamin Steinbruch (Chairman), Antonio Francisco dos Santos, Fernando Perrone, Yoshiaki Nakano, Antonio Bernardo Vieira Maia, Léo Steinbruch and Luis Felix Cardamone Neto – Board Members and Claudia Maria Sarti – General Secretary to the Board of Directors . 5. Matters Discussed: 5.1 - Executive Board - Pursuant to Article 19, item III of the Bylaws, the Board of Directors (“Board”) unanimously approved the election of Fábio Eduardo de Pieri Spina , Brazilian, single, lawyer, bearer of Identity Document (RG) no. 20.876.482-3-SSP/SP, and inscribed in the roll of individual taxpayers (CPF/MF) under no. 153.084.478-96, with address at Av. Brigadeiro Faria Lima nº 3400, 20º andar, in the city and state of São Paulo, to the position of Executive Officer responsible of the legal area, with a term of office until August 12, 2017, said mandate to be extended until the investiture of his replacement, pursuant to Article 150 of Law 6404/76. The Officer hereby elected, has signed the Term of Investiture and has declared that he has not been convicted of any of the crimes envisaged by the law, pursuant to Article 147 of Law 6404/76. As a result, the Company’s Board of Executive Officers now consists of Benjamin Steinbruch – Chief Executive Officer; Enéas Garcia Diniz – Executive Officer; Luis Fernando Barbosa Martinez – Executive Officer, Paulo Rogério Caffarelli – Executive Officer, David Moise Salama – Executive Officer, Fábio Eduardo de Pieri Spina - Executive Officer and Gustavo Henrique Santos de Sousa – Executive Officer cumulating the functions of Investor Relations Executive Officer. I hereby certify that the resolutions transcribed herein are faithful in content to the original minutes filed at the Company’s headquarters. Claudia Maria Sarti General Secretary to the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 18, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
